NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 11, 2009
                                    Decided June 11, 2009

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐2026

UNITED STATES OF AMERICA,                            Appeal from the United States District 
     Plaintiff‐Appellee,                             Court for the Northern District of Illinois,
                                                     Eastern Division.
       v.
                                                     No. 06 CR 575‐1
ANTONIO ABARCA,
    Defendant‐Appellant.                             Joan Humphrey Lefkow,
                                                     Judge.

                                          O R D E R

       Antonio Abarca pleaded guilty to robbing three banks, see 18 U.S.C. § 2113(a), and
was sentenced to 92 months’ imprisonment. Abarca appeals, but his appointed counsel has
moved to withdraw because she cannot identify any nonfrivolous argument to pursue. See
Anders v. California, 386 U.S. 738 (1967). Abarca has not accepted our invitation to comment
on counsel’s motion. See CIR. R. 51(b). We confine our review to the potential issues
outlined in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973‐74
(7th Cir. 2002). 
No. 08‐2026                                                                             Page 2


         Counsel informs us that Abarca does not wish to challenge his guilty plea, so she
properly refrains from discussing possible arguments about the voluntariness of the plea or
the adequacy of the plea colloquy. See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir.
2002).  

        One possible argument evaluated by counsel is whether the district court erred by
failing to rule on Abarca’s motion to suppress the identity of a bank teller. But before the
court could rule on the motion to suppress, Abarca pleaded guilty. And by entering an
unconditional guilty plea, Abarca waived all non‐jurisdictional errors that might have
occurred prior to the plea. See United States v. Rogers, 387 F.3d 925, 934 (7th Cir. 2004);
United States v. Elizalde‐Adame, 262 F.3d 637, 639 (7th Cir. 2001).

        The only other argument counsel considers is whether Abarca could argue that a 92‐
month sentence is unreasonable. Here, because the district court sentenced Abarca to the
bottom of the properly calculated guidelines range of 92 to 115 months, his sentence would
be presumptively reasonable. See Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). The sentencing transcript shows that the
district court adequately considered all of the § 3553(a) factors, including the seriousness of
the offenses, Abarca’s characteristics and personal history, and the need to protect the
public. See United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006). We agree with counsel
that there are no nonfrivolous arguments to rebut the presumption of reasonableness for
this sentence, and thus any potential challenge to his sentence would be frivolous.  

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.